       Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 1 of 48 PageID #:1


             If   you need additional space for ANY section, please attach an additional sheet and reference that section.t




                                     UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                                              FILED
   Aftab A. Khan
                                                                                                                      SP 18 2021u-*
                                                                                                              THOMAS G BRUTON
                                                                                                            crERK US. 0|STR|CT CoURT

Plaintiff(s),
                                                                                             1:21sv44827
                                                                             Presiding Judge Thomas M. Durkin
      HCL America lnc.                                                         Magistrate Judge Jeftuey Cole
                                                                                         RANDOM
                                                                 )
                                                                 )
                                                                 )
Defendant(s).                                                    )



                           COMPLAINT OF EMPLOYMENT DISCRIMINATION

 l.    This is an actio n for employment discrimination.

 2.    The plaintiff is           Aftab A. Khan                                                                                 of the

 county    of         Lake                                               in the state   of       lllinois

 3.    The defendant        is       HCL America lnc.                                                                         , whose

 street address is               330 Potrero Ave

 (city; Sunnyvale                 (countyy SantaClara (stut.)_t3ltfornta                              (zP)_ i1991

 (Defendant's telephone            number)            1
                                                          a08;       -   733-0480

 4.    The plaintiff sought employment or was employed by the defendant at (street address)

          1 Baxter Pkwy                                                                 (city)     Deerfield

       lcounty; Lake                   (statey    lllinois (zlpcode)-6091!-




             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06127/2016
        Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 2 of 48 PageID #:2


               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




          The plaintiff lcheck one boxf

          (a) tr               was denied employment by the defendant.

           (b) tr              was hired and is still employed by the defendant.

           (c) El              was employed but is no longer employed by the defendant.

6.         The defendant discriminated against the plaintiff on or about, or beginning on or about,
           (-onth)_X9Y9r!er_, (duy)                        6         ,   (year) 2019

7.1        (Choose paragraph 7.1               or   7.2, do not complete both.)

           (a)      The defendant is not a federal govemmental agency, and the plaintiff
                    lcheck one boxl thas Ehas not filed a charge or charges against the defendant

                    asserting the acts of discrimination indicated in this complaint with any of the

                    following government agencies:

                    (i)        E   the United States Equal Employment Opportunity Commission, on or about

                               (month;   Jun   e/J an ua   ry @ug ] : / !_          (y earl 2020 12021

                    (ii) El the Illinois Department               of Human Rights, on or about

                               (month) August                  (duv)--05 (y"ur)-202                        .



          (b)       If   charges were      filedwith an agency indicated above, a copy of the charge is

                    attached.       M   Yes,   E No, but plaintiff will file a copy of the charge within 14 days.

           It is the policy of both the Equal Employment Opportunity Commission and the Illinois

           Department of Human Rights to cross-file with the other agency all charges received. The

          plaintiff       has no reason to believe that this             policy was not followed in this case.



7.2       The defendant is a federal governmental agency, and

          (a)            the   plaintiff previously filed      a Complaint      of Employment Discrimination with the

               Ifyou     need additional space forANY section, please attach an additional sheet and reference that section.l

P.ev. 06/2712016
        Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 3 of 48 PageID #:3


               ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




         defendant asserting the acts of discrimination indicated in this court complaint.

                     fl   Yes (month)                                   (day)_              (year)

                     E    No, did not file Complaint of Employment Discrimination

         (b)         The plaintiff received a Final Agency Decision on (month)

                     (day)                   (year)

         (c)         Attached is a copy of the

                          -
                     (i) Complaint of Employment Discrimination,

                          E Yes E             No, but a copy will be filed within 14 days.

                     (ii) Final Agency Decision

                          E Yes          EI N0,     but a copy      will   be filed   within   14 days.



8.       (Complete paragraph             I only if defendant is not afederal governmental                    agency.)

         (a)    tr        the United States Equal Employment Opportunity Commission has not

                          issued a Notice of Right to Sue.

         (b)    g    the United States Equal Employment Opportunity Commission has issued

                          a   Notice of Right to Sue, which was received by the plaintiff on

                          (month;       June                @uy)        24        (yeai 2021               a copy of    which

                          Notice is attached to this complaint.


9.       The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

         those that applyl:

         (a) E        Age (Age Discrimination Employment Act).

         (b) E        Color (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).



               ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.   0612712016
                                                                    3
        Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 4 of 48 PageID #:4


                ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I



          (c) tr         Disability (Americans with Disabilities Act or Rehabilitation Act)

          (d) E          National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. $1981).

          (e) E          Race (Title     VII of the Civil Rights Act of 1964 and 42 U.S.C. $1981).

          (0 tr          Religion (Title VII of the Civil Rights Act of 1964)

          (g) E          Sex (Title     VII of the Civil Rights Act of 1964)


10.        If the defendant is a state, county, municipal (city, town or village) or other local

          governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          nationalorigin (42 U.S.C. $ 1983).


I   l      Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII

          claims by 28 U.S.C.$1331, 28 U.S.C.$1343(a)(3), and 42 U.S.C.$2000e-5(0(3); for 42

          U.S.C.$1981 and $ 1983 by 42 U.S.C.$1988; for the ADA by 42 U.S.C.$12117; for the

          Rehabilitation Act, 29 U.S.C. $ 791; and for the ADEA, 29 U.S.C. $ 626(c).


12.        The defendantlcheck only those that applyl
          (a) tr        failed to hire the plaintiff.

          (b) g         terminated the      plaintiff s employment.

          (c)     tr    failed to promote the plaintiff.

          (d)     tr    failed to reasonably accommodate the plaintiff s religion.

          (e)     tr    failed to reasonably accommodate the plaintiff s disabilities.

          (f) tr        failed to stop harassment;

          (e)     tr                 ggiffllt"",qHfitiff"h.f,itsi?,,S%Fttq,lT$i%'ffit&ing to assert rights
                        fgtat8g
          (h)     tr other (specify):
                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

P.ev 0612712016
                                                                       4
       Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 5 of 48 PageID #:5


               ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




                    Alo trv,-A,7t -otl63                                               nJrtTt"JtlLo(tqrl cts€



13.         The facts supporting the plaintiff s claim of discrimination are as follows:

        I began my employment with Respondent in or around February 2015. My most recent position
        was Quality Regulatory Compliance Specialist. Beginning in or around November 2019, and
        continrring throrrgh the remainder of my emf,loyment, I was srrhjeeted to age related comments.
        On or about March 10,2020,1 was placed on a Performance lmprovement Plan and
        S

        I believe I have been discriminated against because my age, 55 (YOB: 1964), in violation of the
        Age Discrimination in Employment Act of 1967, as amended.
        I believe I have been discriminated against because of my national origin. non-lndian, in
        violation of Title Vll of the Civil Rights Act of 1964, as amended.

14.         L4GE DISCRIMINATION ONLY) Defendant knowingly, intentionally, and                                        willfully
            discriminated against the plaintiff.

15.         The plaintiff demands that the case be tried by                a   jury.   E   Yes   tr   No

16.         THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
            lcheck only those that apply)

            (a) E         Direct the defendant to hire the plaintiff.

            (b) E         Direct the defendant to re-employ the plaintiff.

            (c) E         Direct the defendant to promote the plaintiff.

            (d) E         Direct the defendant to reasonably accommodate the plaintiff s religion.

            (e) E         Direct the defendant to reasonably accommodate the plaintiff s disabilities.

            (0       E    Direct the defendant to (specify):




               ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I

Rev. 06127/2016
                                                                    5
        Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 6 of 48 PageID #:6


                ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I




          (e)         EI    If available, grant the plaintiff appropriate injunctive relief, lost                  wages,
                            liquidated/double damages, front pay, compensatory damages, punitive
                            damages, prejudgment interest, post-judgment interest, and costs, including
                            reasonable attorney fees and expert witness fees.

          (h)         tr    Grant such other relief as the Court may find appropriate.




          (P   laintiff
                           tfrLl<L
                           s signature)

                       nf1'nB             KH/+rJ
          (Plaintiff s name)

                  t4ot/
          (Plaintiff
                              Blt/7; t
                           s street address)
                                                            Lp

           rcitt Ltl elLT/ vttff (State) 7 L-                                  (zm)       6   or   Yt

          (Plaintiff s telephone number)              M         -     vL/   {-1&3(
                                                                                    Date:          o1    - t3- L,3-             |




                ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l

F.ev.0612712016
                                                                     6
                  Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 7 of 48 PageID #:7

EEOC Form 161 (112020)                  U.S.   Eoull    EMpLoyMENt         O   pponrurutrv CotuwussroN

                                                DrsrursslL AND Nonce oF RTcHTS
To: Aftab Khan                                                                       From: Chicago District Office
      115 Meadowbrook Lane                                                                 230 S. Dearborn
      Lake Bluff,lL 60044                                                                  Suite 1866
                                                                                           Chicago, lL 60604


                           On behalf of person(s) aggieved whose identity is
                           CONFIDENTIAL {29 CFR 61601.71aD
EEOC Charge No.                                EEOC Representative                                                 Telephone No.

                                               Sarronda Harris,
556-2020-00504                                 tnvestigator                                                        (3121872-9728
THE EEOC IS CLOSING lTS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
    E           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


    E           Your allegations did not involve a disability as defined by the Americans Wth Disabilities Act.


    E           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


    E           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

    E           The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                determination about whether further investigation would establish violations of the statute. This does not mean the claims
                have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

    tl          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


    E           Other (briefly state)

                                                       . NOTICE OF SUIT RIGHTS.
                                                 (See the additional inlormation aftached to this form.)

Title VIl, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vearc (3 vears)
before you file suit may not be collectible.

                                                                   On behalf of the Commission


                                         Id,Cat+netsowvnan/np                                                     6t24t2021
Enclosures(s)                                                                                                            (Date lssued)
                                                                Julianne Bowman,
                                                                 District Director
cc:        HCL AMERICA, lNC.
           c/o Jenny Caley, Counsel
           200 Regency Woods Place
           Cary, NC 27518
             Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 8 of 48 PageID #:8
Enclosure with EEOC
Form 161 (1112020)
                                             lrroRuarrotr Reureo ro Ftt-lttc Sur
                                           Uroen rxe Laws EtroRceo BY THE EEOC
                               (This information relates to filing suit in Federal or State couft under Federal law.
                      lf you also plan to sue claiming violations of Sfate law, please be aware that time limits and other
                             provisions of Sfate law may be shofter or more limited than those described below.)


                                       Title Vll of the Givil Rights Act, the Americans with Disabilities Act (ADA),
PRTVATE     Surr Rrcnrs
                                       the Genetic lnformation Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 davs of the date you receive this Notice. Therefore, you should keep a record of this date. Once this g0-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. lf you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. lf you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE     SuIr Rlcnrs                Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than !-y3gg9l!-g1s) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 711l08lo 1211108, you should file suit
before 711110 - not 1211110 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vll, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vll, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY       RepReseurATIoN TitIe VII, the ADA or GINA:
lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within g0 days.

ATToRNEY       Rerenner        AND EEOC      AsslsrnrucE -- All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. lf you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  lF you FILE sutr, qLEASE sEvD A copy oF youR couRT coMpLAtNT To rHts oFFtcE.
                  Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 9 of 48 PageID #:9



                                                                                                                                   Agency(ies) charge
                    CHancr or DrscRrMINATroN                                                   charge Presented         ro:        No(s):
         This form is affected by the Privacy Act of L974. See enclosed Privacy Act
                                                                                                    !     rren
                                                                                                    I reoc
                Statement and other information before completing this form.
                                                                                                                                     556-2020-00504
                                              ILLINOIS DEPARTMENT OF HUMAN RIGHTS                                                                and EEOC
                                                                 State or local Aoencv, if anv
Name (indicate Mr., Ms., Mrs.)                                                                                    Home Phone                  Year of Birth

    AFIAB
        KHAN                                                                                                 (8471445-7835                      1964
    Address
Street                                City, State and ZIP Code

115 MEADOWBROOK IANE, IAKE BLUFF, IL 60044

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (lf more than two, list under PARTICULARS below.)
Name                                                                                                      No. Employees, Members            Phone No.

HCL AMERICA                                                                                                      501+                  (2241270-39L4
    Address
Street                                                                   City, State and ZIP Code

1 BAXTER PAR!(WAY, DEERFIELD, IL 60015

Name                                                                                                      No. Employees, Membe6             Phone No



Street Address                                                           City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).,                                                              DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                         Earliest                Latest

    n        nace
               n                n srx ! nrr-rcror,r I r'nrror'raloRrcrN
                            cor-o*                                                                                  12-01-2019              04-03-2020
      l--l nerar-,nrroru ITI nce I o'soe'r'rr I ceruerrc                                     TNFoRMAToN


         -      EorHER(speciry)
                                                                                                                         n         .orr'*uNc AcroN
THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):
    I began my employment with Respondent in or around February 2015. My most recent position uyas
    Quality Regulatory Compliance Specialist. Beginning in or around November 2019, and continuing
    through the remainder of my employment, I was sublected to age related comments. On or about March
    LO,2O2O,l was placed on a Performance lmprovement Plan and subsequently, I was dlscharged.

    I believe I have been discriminated against because of my age, 55 (YOB: 1964), in violation of the Age
    Discrimination in Employment Act of 1967, as amended.




I want this charge filed with both the EEOC and the State or local Agency,            NOTARY    -   When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                     I   swear or affirm that I have read the above charge and that it
I declare under penalty of perjury       that the above is true and correct.          is true to  the best of my knowledge, information and belief.
                                                                                      SIGNATURE OF COMPLAINANT



     Digitally signed by Aftab Khan on 06-30-2020 03:47 PM                            SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                       EDT                                            (month, day,    yeai
          Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 10 of 48 PageID #:10


CP Enclosure   with EEOC Form 5 (11/09)

PnlvecyAcr Smreuerr: Under the Privacy Act of L97 4, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FonM      NuMeen/Tme/Dnrr. EEOC Form 5, Charge of Discrimination (11/09).

2.     AwnoRry. 42 u,s.c.                 2000e-5(b), 29 u.s.c. 2Lt,29 u.s.c. 626, 42 u.s.c. L2LL7,42 u.s.c.
2000ff-6.

3.    PRrtrtcrpnt Punposrs. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.
4.   Rowrrue Uses. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). lnformation given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5.   WxerneR Drscr-osunE rs MANDATonv; Errecr oF Nor Gvrrrrc hronumor. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title Vll, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. lt is not
mandatory that this form be used to make a charge.
                              Norce oF RTGHTTo Reouesr SugsrnNTnl WErcHT REvrew

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 davs of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.
                                          Norce or Noru-RerauATroN   Reeu rReueurs

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 7}aG\ of Title Vll,
Section a(d) of the ADEA, Section 503(a) of the ADA and Section 207(t) of GINA, it is
unlawful for an employer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
      Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 11 of 48 PageID #:11


proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
                 Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 12 of 48 PageID #:12

EEOC Form 161 (11DO2O)                   U.S. Eouel Eu pLoyuenr              O   pponru ru rrv CouulrrssroN

                                                 DrsrursseL AND Nolce oF RTcHTS
ro:   Aftab Khan                                                                       From: Chicago District Office
      115 Meadowbrook Lane                                                                      230 S. Dearborn
      Lake BIuff, lL 60044                                                                      Suite 1866
                                                                                                Chicago, lL 60604


                            On behalf of person(s) aggrieved whose identity is
                            coNFIDENTIAL (29 CFR 61601.7h))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Sarronda Harris,
 4,/,0-2021-01663                               lnvestigator                                                         (3121872-9728
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
     fl          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


     E           Your allegations did not involve a disability as defined by the Americans Wth Disabilities Act.


     E           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


     E           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

     E           The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

     E           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


     E           Other (briefly state)

                                                         . NOTICE OF SUIT RIGHTS.
                                                   (See fhe additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vearc (3 vears)
before you file suit may not be collectible.

                                                                     On behalf of the Commission


                                           lud,iam,wBowvnan/Y,q                                                     6t24t2021
 Enclosures(s)                                                                                                             (Date lssued)
                                                                  Julianne Bowman,
                                                                   District Director
cc:        HCL America, lnc.
           c/o Jenny Caley, Counsel
           200 Regency Woods Place
           Gary, NC 27518
           Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 13 of 48 PageID #:13

Enclosure with EEOC
Form 161 (1112020)
                                              lrroRulnoN    RELATED To FILING Sutr
                                           Uloen     THE LAWS ETTORCEO BY THE EEOC

                               (This information relates to filing suit in Federal or State couft under Federal law.
                      lf you also plan to sue claiming violations of Sfafe law, please be aware that time limits and other
                             provisions of Sfafe law may be shofter or more limited than those described below.)



pRrvArE Surr          Rrcnrs      -- il:""H:f,|'l;3;H'"Tsl,i*i1;,J;$r#tTl=",1[',]^?fi:]',;|i:";};t (ADA)'
                                        Discrimination in Employment Act (ADEA):

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 davs of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. lf you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
r'ssued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. lf you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRVATE Surr           Rrcxrs            Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2Jgglg.L3_rc.1before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 711108 to 1211108, you should file suit
beiore7l1l10 - not 1211110 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vll, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vll, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATToRNEY       REPRESENTATION TitIe VII, the ADA                        oT GINA:

lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ArrOnuey        REFERRAL AND EEOC             ASSISTANCE           .-   AII Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. lf you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                      lr you nrc suff, PLEASE       sE   ID A   copy oF youR couRT coMpLAtNT To rHts oFFtcE.
                Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 14 of 48 PageID #:14




Enclosures(s)


cc:    Sonravea Privette
       HCL America, lnc
       200 Regency Woods
       Cary, NC 27518
                      Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 15 of 48 PageID #:15
   EEOC Forn 5 (1 1109)


                              CxeRcr or DrscRlMtNATtoN                                                               Charge    PresontedTo:              Agency(ies)ChargeNo(s):
               This   ,om     is at{ected by lhe Privary Acl    al 1974. See enclosed privacy Act
                          Stalement and other inlormation befor€ completing this form.                                  fm EEocFEPA

                                                                                                                                                            44{'.2021{,1663
                                                                     lllinois
                                                                                      Stato ot   leal Aganw, il
  Nafie (indicatg Mr. M$., Mrs.)
                                                                                                                               Honp Phone (lnd. Ana      @e)
   Aftab Xhan                                                                                                                     (847) 44,5.7835
  Streel   Address                                                                           City, State and Zlp Code
  '115     Meadowbrook Lane, Lake Bluff, lL 60044

  NamedistheEmployer,Labor0rganizalion,Employmentlg"ni',App'€nticsshipCommlttee,o'st,t"
  Discrimlnated Againsr Me or others . (tf nora thin ilrc, tist tindei pA,Hiiuii{i
                                                                                   wai.l
  Nama
                                                                                                                               No, Errplo!68a, Mor$ers    Phone No.   (ltdude   A,lrra   Cde)
  HCL AMERICA
                                                                                                                                500 or More                    (2241270-3s14
                                                                                            City,   Sbb and Zlp Code
  'l Baxter Parkway, Deerfield, lL 60015

                                                                                                                                                          Phone No. (rtdude Arca Coda)



                                                                                            City, State and ZIP Code




 OISCR|MINATION BASED aN (Check apprcpriats box(as).)
                                                                                                                                      DATE(s) DtscRtMhrAT'ON TOOK PLACE
                                                                                                                                               Eadieet
   f: *". l*l "oro* [-l *r,
                                                                                                                                                                          Latest
                                                                          I         *.r,u,oN
                                                                                                    m     NAT.NAL.RTGTN
                                                                                                                                                                   0443-2020
         [*l
        nrre,nrroru                       l*-l nce             fJ o,"*il ffirr,.                                  TNF,RMAT.N
                 |        |   orHER (Specny)
 IHE pART,CULAR$ AR*            (ff additionat   papei   tsiesAe{il;tt exrs sheat{sr:

  I began my employme]nt with Reepondent in or around
                                                      February 2o15.My most rccent posltion wa$
  Quality Regulatory compriance-$peciarist.                                               on or about ti"."rr-'toi,'zozo,
  Performance lmprovemeni Plan. $ubsequently, I was                          r was praced                                                                                       on       a
                                                    dlecharged on or about April 3, 202a.
  I believe I have been discriminated againsl because of my ilational
  Title Vll of the Civil Rights Act of 1g6a, as amendod.
                                                                      origin, non.lndian, in violagon of



                                                                                                             Received-Ch icago District Office
                                                                                                             1-7-2021
I want this charge filed wiih both the EEOC and the
                                                    State or locat egoncy, ,f anl                       NOTARY- Wran noat,ssaryfotstr/ra and tacat lgancy negillrlmenrr
will advise th€ agencies if I change my addrass or phone
                                                          numter and I will
coop€rate fulry wirh them in the proc€ssing of my charge in
                                                            accordance with lheir
proc€dures.
                                                                                                        I swear or afffnr lhat I have read the above charge and that
I dectare under penalty ot        pCrjffi                                                               the besl of my knowledge, informalion and belief]
                                                                                                                                                                     it is tru€ to

                                                                                                        SIGNAIURE OF COMPLAINANT



                                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME THIS OAIE
                                                                                                        (nonth, day, yealt
                                                         Charying Party Signaturc
            Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 16 of 48 PageID #:16

 CP Enclosure yilth EEOC Form 5   (1   i/09)

 PRtvlcv Acr $rrrrmEilT: under the Privacy Act of 1974, Pub. Law g3-57g, authority
                                                                                   to request
 personal dala and its uses are:

 1.     Fonm     NumsEn/TtrlH0arn. EEOC Form 5, Charge of Discrimination (11/0g).

 2.     AurxoRlrY. 42u.s.c.2000e-s(b),29 u.s.c. 21't,zg u.s.c. 826,42u.s.c. 1211r,42 u.s.c.2000ff-6.

 3.    Pnllctplt- PunposEs. The purposes of a charge, taken on this form or otherwise reduced to
                                                                                               --
 writing (whether later recorded on this form or not) ire, as applicable under the EEOC
                                                                                         anti-
 discrimination statutes (EEOC statutes),.to preserve piivate'suit rights rna"r the EEOC
                                                                                          statutes,
 to invoke the EEOC's.jurisdiction and, where dual-filing or refenal-arrangements exist, to begin
 state or local proceedings.

 4.   Rounxr Usrs. This form is used to provide facts that may establish the existence of matters
covered by the EHOC statutes (and as applicable, other federal, state or local laws). intonnaiion
given will be used by staff to guide its mediation and investigation efforts jnO,
                                                                                    as appficaUfe, to-
determine, conciliate      litigate claims of unlawful discrimiiation. This form may 6i presenteA to
                      -and
or disclosed to other federal,  state or local agencies     appropriate or nec"ssary"in ,Crwing oui
                                                        _as
EEOC's functions. A copy of this charge will ordinarily     be ierit to the resp-naedt orJani'rrtlon--
against which the charge is made.

5-    WxsrxrR DrcclosuRE ts Mlxo.aroRY; Errecr or Nor Guxo lxronnrmox. Charges must be
reduced to writing and sho-uld identify the charging and responding parties and the
                                                                                     actions or
policies complained of. Without a written charge, EEOC will orUiniiily noi
                                                                            act on the comptaint.
Charges under Title Vll, the ADA or GINA must be swom to or affirmiO
                                                                         leitner by using tfiis iirm
or by prese{tlO a notarized statement or unsworn declaration under peilafty       p"{r.y);
                                                                               "f ti l"ti,, "fr*g"t
under the AOEA should ordinarily be s.igned. Charges m ay be cla61ed oiairptiiie
amendment. lt is not mandatory that thls form be uled to make a charge.

                             Nonce or Rrcxr ro Rreuesr $ussraxrnl llVercHr Rsvlrw

Cf13rggs filed at a state or local Fair Employment Practices Agency (FEPA) that
                                                                                         dual-files charses
with EEOC wlll ordilarily be handled first bi the FEPA. SomJcha,?g;r nui;t EEoc ri.,.v
first handled by a FEPA under worksharingragreements. you will b6 toH which agency,Jif
                                                                                                      liJiin"
                                                                                                        f,rnOl"
your.charge. When the FEPA is the first to handle the charge, it wi[ notify you
                                                                                        otlts tinat
resolution of the matter. Then, if you wish EEOC to give SfbstantialWeiifiineview
                                                                                               to the FEpA,s
finalfindings, you. must ask us in writing to    .-l
Otherwise, we will ordinarily adopt the FEPA's{9     vttitliin 1g d,ays ot your rJceipt of
                                                  tinOirflanl'ffi-e ou? fib on in'e charge.
                                                                                           its    -
                                                                                               findings.
                                                                                                     .e-


                                               Nolcs or   Nox.RETALlATtotrt   Rroulneurxrs

li::-i:ig.::?1:::r*i::'-r::?LlsilcvrynelevwdgsveureFnffi
taken  against you or others who oppose discrimination                   lFf,ffi6Dlghi8r,ohce
                                                                                 ,6Dr
                                                                         an anflnvestigation or
lwsyit cr:ncerning this charge. under section Ta${a) or tln6ri4Ht1ction a(:o) ot thjAoEA,
S.,ectbn 503(a) of the ADA and Section 2A7g of GINA, it is unlawfut for an
                                                                              iiptoyerto
discriminate against present or former employees or job applicants, for an embtoiment agency
                                                                                                  lo
discriminate against anyone, or for a unian to discriminate'against its members oi membershii
applicants, because"they have opposed any practice made Jnbwful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions
                                                                                    and Section
503(b)of the ADA prohibits coercion, intimidation, thrbats or interference w1h anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
      Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 17 of 48 PageID #:17

                                 ILLINOIS              DE PARTM               ENT       OF

                               lHunc                                Ri hts
                                                 JB Pritzker, Governor
                                               James L. Bennett, Director


August 5,2021



 AFTAB KHAN
 115 MEADOWBROOK LN
 LAKE BLUFF, IL 60044



RE:    Charge No.: 2020CR3121
       Respondent: HCL AMERICA, lNC.
Comptaint oi Ctuit Action Filing Dates:6t2412O22 through 912112022

Dear Complainant:

you have chosen to have the discrimination charge you previously filed with the U.S. Equal Employment
                                                                                          ('IDHR') un{er
Opportunity Commission ('EEOC') investigated UV tn6 lllinois-?e_partment of H.um3n Rights
                                                                                    and your  request for
the lllinois Human ni!f,tr'R"t. tonn nas-received a copy of EEOC's determination
                                                                                        Keep this letter
the Department to inv-estigate. A copy of the charge has been served on the Respondent.
for reference if you need to telephone or come to IDHR'

you are required to preserve and maintain all records, including paper, electronic, or other formats,
pertaining to this charge. lf your charge involves the basis of disability, IDHR requires that two additional
                                                                                                            lf
iorms bJcompleted tJdetermine wheiher IDHR has jurisdiction over your identified medical condition.
                                                                                            notice.
we do not have copies of these documents in your file, we have included copies with this

1)       Verification of DisabilitY.
piease give the Verification of Disability form to your physician for completion' Request your physician
return th--e completed form by mail to ltjHR's addiess below within 30 days of
                                                                               your receipt of this notice;
and

2)        Consent form.
                                                                                        the consent form
T'he consent form allows IDHR to review your physician's documentation. Please fill out
and return it to IDHR, again, within 30 days of your receipt of this notice.

 lf your charge does not involve the basis of disability, then the Verification of Disability
                                                                                              and Consent Forms
are not needed and are not enclosed.
                                                                                           your responsibility
IDHR's role is to conduct a neutral investigation of the allegations in your charge' lt is
                                        and provide  all pertinent information you have concerning  the case
t- cooperate with  IDHR's investigation
by the dates requested.
                                                                                                      your
 An investigator will contact you after the case is assigned. IDHR must complete the investigation of
                                                                                                      your
 case by issuing its report of findings within 365 days from the date the EEOC issued its decision on
 charge. IDHR's investigation time may be extended if you and Respondent agree in writing'




      55S West Monroe Street, 7h Ftoor, Chicago, lL 60661, (312) 814-6200, rrY q!9]
                                                                                        740-3953, Housing Line (800) 662-3942
                            535 West Jeffers6n Street, 1d Floor, Springfield, lL 62702' (21 7) 785-5100
                                     2309 West Main Street, Marion, lL 62959 (618) 993-7463
                                                       www.illinois.gov/dhr
       Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 18 of 48 PageID #:18


lf IDHR does not complete the investigation of your case by timely issuing its report of findings, you may
either file a complaint with the Human Rights Commission or commence a civil action in the appropriate
circuit court within g0 days after the expiration of the 365 days (or the extended time). We have calculated
the time above (see Complaint or CivilAction Filing Dates). While we have made this calculation with the
best of intentions, errors can occur. The Human Rights Commission has ruled that it is your responsibility
to count the number of days properly. lf you file a complaint or commence a civil action in circuit court
outside this 90-day period, your complaint or civil action may be deemed untimely and dismissed.

Once 455 days (365 days [or the extended time] plus g0 days) have passed, IDHR must dismiss your
charge with prejudice without any further right to proceed if you have not filed a complaint with the Human
Rights Commission, or commenced a civil action in the appropriate court. Therefore, you may wish to
contact an attorney to decide the best way for you to handle your case.

lf you file a complaint with the Human Rights Commission, the form of the complaint must be in accordance
with section TA-1oz(F) of the Human Rights Act. You must serye a copy of the complaint filed with the
Human Rights Commission on IDHR on the same day that you file a complaint with the Commission. The
Human Rights Commission will then schedule a hearing for your case before an Administrative Law Judge.

lf you commence a civil action in circuit court, the form of the complaint must be in accordance with the
lllinois Code of Civil Procedure. Please also serve a copy of your complaint on the EEOC: 500 West
Madison Street, Suite 2000, Chicago, lL 60661. lf you file a complaint with the Commission, you may not
later commence a civil action in circuit court-

You must advise IDHR of all changes of name, address, or telephone numbers. lf you do not do so, IDHR
may dismiss your case if it cannot locate you.



SB1122lN-6 Non-Med
CRYSR
4117
                Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 19 of 48 PageID #:19


EEoC Form 5 (11/09)
                                                                                                                                      Agency(les) Cnarge
                      CHnRcr        or DtscnlMlNATloN                                         charge Presented             ro:        No(s):
         This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                Statement and other information before completing this form.
                                                                                                        reea fu/OCK Vtl I
                                                                                                      ! eeoc
                                                                                                      l)tl       556-2020-00504
                                               ILLINOIS DEPARTMENT OF HUMAN RIGHTS                                                                  and EEOC
                                                                  State or local Aqency, if any

Name (indicate Mr., Ms., Mrs.)                                                                                       Home Phone                  Year of Birth

 AFTAB KHAN                                                                                                    $47144s-783s                        1964
    Address
Street                                                                    City, State and ZIP Code

115 MEADOWBROOK I.ANE, IAKE BLUFF, IL 60044

ItameO is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Oiscriminated Against Me or Others. (lf more than two, list under PARTICUURS below.l
Name                                                                                                         No. Employees, Members            Phone No.

HCL AMERICA                                                                                                         501+                  (224121O-39L4
     Address
Street                                                                    City, State and ZIP Code

]. BA)ffER PARKWAY, DEERFIELD, IL 60015

Name                                                                                                         No. Employees, Members            Phone No.



Street Address                                                            City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                  DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                             Earliest                Latest

    n      nace
            n                  se* fl neurcror.r fl r',rt,o*oLoRrcrN
                            cor-o* I--l                                                                                12-01-2019              04-03-2020
      n nerer-rrrror.r lTl rce fl o'smrtrw n ceruet,c                                       rNFoRMArroN
                                                                                                                             [_l      co*r,*urNc AcroN
                       orxen 6peciry)
                l_l                                                                                                          t-J
THE PARTICULARS ARE (ff additional paper is needed, attach extra sheet(s)):
    I began my employment with Respondent in or around February 2015. My most recent position_was
    Quaiity Regulatory Compliance Specialist. Beginning in or around November 2019, and continting
    throujh the remainder of my employment, I was su$ected to age related comments. On or about March
    LO,2620,l was placed on a Performance lmprcvement Plan and subsequently, I was dlscharged.
    I believe I have been discriminated agalnst because of my age, 55 (YOB: 196.{), in violation of the Age
    Discrimination in Employment Act of 1967, as amended.




I want this charge filed with both the EEOC and the State or local Agency,            NOTARY      -   ll/hen necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                     I   swear or affirm that I have read the above charge and that it
 I declare under penalty of perjury       that the above is true and correct.         is   true to the best of my knowledge, information and belief.
                                                                                      SIGNATURE OF COMPI,.AINANT



      Digitally signed by Aftab Khan on 06-30-2020 O3:47                   PM         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                         EDT                                          lmonth, day, yean
       Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 20 of 48 PageID #:20

                                  ILLINOIS DEPARTMENT                                 OF


                                                 JB Pritzker, Governor
                                               James L. Bennett, Director

August 5,2021



 AFTAB KHAN
 115 MEADOWBROOK LANE
 LAKE BLUFF, IL 60044



RE:    Charge No.: 2021CP2184
       Respondent: HCL AMERICA, lNC.
Complaint or Civil Action Filing Dates:612412022 through W21nV22

Dear Complainant:

You have chosen to have the discrimination charge you previously filed with the U.S. Equa! Employment
Opportunity Commission ('EEOC') investigated by the lllinois Department of Fluman Rights ('IDHR') under
the lllinois Human Rights Act. IDHR has received a copy of EEOC's determination and your request for
the Department to investigate. A copy of the charge has been served on the Respondent. Keep this lefter
for reference if you need to telephone or come to IDHR.

You are required to preserve and maintain all records, including paper, electronic, or other formats,
pertaining to this charge. lf your charge involves the basis of disaHity, IDHR reguires that two additional
forms be completed to determine whether IDHR has jurisdiction over your identified medical condition. !f
we do not have copies of these documents in your file, we have included copies with this notice.

1)         Verification of Disability.
Please give the Verification of Disability form to your physician for completion. Request your physician
return the completed form by mail to !DHR's address below within 30 days of your receipt of this notice;
and

2)      Consent form.
The consent form allows IDHR to review your physician's documentation. Please fill out the consent form
and return it to IDHR, again, within 30 days of your receipt of this notice.

lf your charge does not involve the basis of disability, then the Verification of Disability and Consent Forms
are not needed and are not enclosed.

IDHR's role is to conduct a neuhal investigation of the allegations in your charge. lt is your responsibility
to cooperate with IDHR's investigation and provide all pertinent information you have concerning the case
by the dates requested.

An investigator will contact you after the case is assigned. IDHR must complete the investigation of your
case by issuing its report of findings within 365 days from the date the EEOC issued its decision on your
charge. IDHR's investigation time may be extended if you and Respondent agree in writing.




      555 West Monroe Street,f, Floor, Ghicago, lL 60661, (312) 814{200, TTY (S66) 74G3953, Horsing Une (800) 662-3942
                            535 West Jefferson Sfeet 'td Floor, Springfield, tL62tA2, (217) 7SSS100
                                    2309 West Main Sbeet, Marion, lL 62959 (618) 99972163
                                                    uararl. illinois.   gov/dhr
       Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 21 of 48 PageID #:21

lf IDHR does not complete the investigation of your ciase by timely issuing its report of findings, you may
either file a complaint with the Human Rights Commission or oommence a civil ac{ion in the appropriate
circuit court within 90 days afler the expiration of the 365 days (or the extended time). We have calculated
the time above (see Complaint or CivilAction Filing Dates). While we have mde this catculation with the
best of intentions, errors can oocur. The Human Rights Commission has ruled that it is your responsibility
to count the number of days properly. lf you file a complaint or commence a civil action in circuit court
outside this 90day period, your complaint or civil action may be deemed untimely and dismissed.

Once 455 days (365 days [or the extended time] plus g0 days) have passed, IDHR must dismiss your
charge with prejudice without any further right to proceed if you have not fled a complaint with the Human
Rights Commission, or commenced a civil action in the appropriate court. Therefiore, you may wish to
contiact an attorney to decide the best way for you to handle your case.


lf you file a complaint with the Human Rights Commission, the form of the complaint must be in accordance
with section 7A:|O2(F) of the Human Rights Act. You must serve a copy d the coirplaint filed with the
Human Rights Commission on IDHR on the same day that you file a complaint with the Commission. The
Human Rights Commission will then schedule a hearing for your case before an Administrative     Larrv   Judge.

lf you commence a civil action in circuit court, the form of the complaint must be in accordance with the
lllinois Code of Civil Procedure. Please also serve a copy of your complaint on the EEOC: 500 West
Madison Street, Suite 2000, Chicago, lL 60661. lf you file a complaint with the Commission, you may not
later commence a civil action in circuit court.

You must advise IDHR of all changes of name, address, or telephone numbers. lf you do not do so, IDHR
may dismiss your case if it cannot locate you.



SB1122lN-6 Non-Med
CRYSR
4117
                     Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 22 of 48 PageID #:22
   EEOC Form 5   il1/09i
                                                                                                                                                               210616.039
                           CnnRor or DscRtMtNATtoN                                                            Charge                                  Agency(ies) Charge No(s):
                 This brm is afiected by the Privacy Act of 1924. See enclosed privacy Act
                        Statement and other infomation before comphting this form,                               n                                  gc<,etrl
                                                            lllinois
                                                                                                                 tr                                       4H,0-202141663

                                                                             Stato orlcp.d A@t cy,   it
  Name (indicate    Mr, Ms..   Mrs.,l
                                                                                                                        Home Phonc (lncl. Aala @de)
   Aftab Khan                                                                                                               (847) 445-7835
  Streel Address                                                                    City, Stab and Ztp Coda

  115 Meadowbrook Lane, Lake Bluff, lL 60044

  Named.is the
                   lmployer, Labor organi=tion, Employme$ As"trv.fqpJ9licestrip Committee, or State or Local Covemment Age^.v                                    ft"il s"li"*
  DiscriminatedAgainstMeorothers.(lfmorcthantwo'tistu7aeipacncULARdfubw.)
  Name
                                                                                                                        No. Employeo!,   iib[$ors       Phone No. (lnclude Alr'a   Cde)
 HCL AMERICA                                                                                                             500 or More                       (2241270-3914
 Street Address
                                                                                   City, Slate and Zlp Code
 1 Baxter Parkway, Deerfield, lL 6001S


                                                                                                                                                       Phone No. (lnclude Arca Code)



                                                                                   City, State and ZtP Code




 DISCRIMINATION BASED ON (Check appropriata box(es).)
                                                                                                                               DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                          Earliest         Latest

                                                                                                                                                                  o4{3.2020


 THE PARTICULARS ARE flf addirlor"t      p"pr@,
  I began my employme-nt with Respondent in or around
                                                      February 2015. My most recent position was
  Quality Regulatory comptiance- specialist. on or about liarcr, - loi,' zozo, I was placed on
  Performance lmprovement Plan. subsequenfly, I was dischargeo                                                                                                                     a
                                                                on orloout April 3,2020.
  I believe I have been discriminated against because of my
                                                            national origin, non-lndian, in violation of
  Title Vll of the Civil Rights Act of 1964, as amended.



                                                                                                     Received-Chicago District Office
                                                                                                     1-7 -2021

I want this chargo fil6d with borh the EEOC and the
                                                    State or bcal Agency, if ani.      f     NOTARY       -   Whan nace&sary for State   aN   Loca!   A,pncy Aequircnents
will advise      agencies if lchange my address or phone numUer aia twiit
            _rhe
cooperate furry with them in the processing of my charge in accordance
proc€dures.
                                                                       wilh their
                                                                                             I swear or afiirm that I heve read the above charge and that it is
I declare   una"r penatty oi                                                                                                                                    true to
                                                                                             the best of my knowledge, information and beliefl
                                                                                             SIGNATURE OF COMPLAINANT



                                                                                             SUBSCRIBED AND SWORN TO EEFORE ME THIS DATE
                                                                                             lmonth, day, yearl
                                                Chaqing Pady Signetura
             Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 23 of 48 PageID #:23
    ,'1e*iial Prsdi!al*



                                                                                                                     Baxter

   October 6,2076




   we want to thank you for the support, hard work, and teamwork you provided to the Documentation
   team for Access UDI project. This was a big challenge for everyone to accomplish the Milestone of all
   labels issued bySeptember24,2al6for234 productcodes. lttookallpartiestoworktogetherto make
   this happen - whether on the project itself, or picking up responsibilities for those pulled into the
   project. The teamwork and collaboration was truly exemplary. On behalf of the team, please accept this
   token of appreciation and know that your efforts were truly needed and respected !




   Sincerely,

  Gerry Gheradini
  Ed Young
  Telina Behrens
  Thomas Johnson
  Becky Pekovitch
  Jackie Welter




i\.:.. \.. rat a ;-.:::it, ( :,a t') :, : t i-t : t,
                :
                                                       t   |.   t   f.
.',:,',-'.':,,ti t:i.t..:.!::.,j,tai!:,,:':j                        i.:a,:t:t.i:iit.\t:;).,ii-,i:i,,..)i.:,.'i-,'.
Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 24 of 48 PageID #:24




              a
              rc
              .i     .:



              *\            w      w      &        b           b     &
              L
              4.

              \:
              ,q
               tu
              a-            ;)                     C\                th
               >
               u
               ?
              cl
                                                        ,.i!
                            Yc
                            ai                     EPS
                            U'
                            ft@
                                                   6*!A
                                                   EWLO
                            ;-9
                            ;;qb                   id)h
                            X2o                    c0Pin
                            e"iZ
                                                   E;S
                                                   L6
                            UnP
                            !>*
                            sE':                   eEY
                                                   y!o
                                                   6e;
                                                   *al!
                            Ury3
                                                   EE't*
                                                   ui.F
                            Eon                    g<m




                                                               (


                            a8             #
                                           ()      *           f     so
                            OO
                            bd
                            ...1   d       ci      ;           o
                                                               ci
                                                               r.l
                                                                     o
                                                                     ci


                            Fr             I
                                               I
                                                   *           t)
                                                                     ah
                                                                     c
                                                   !
                            rcP                     6          5     '6
                            dA             cil     =
                                                               0
                                            tr                 o
                                                                     on
                                                   'rq         f     c
                                           fr      o-          s
                                                               o
                             OE
                            fr9            il
                                                                     .;
                                                   E           .t-
                                                               o
                            qu             3                         o
                                           6       0           g      5
       U                    :E                                 o     o
                                                                     'tr
      U                     AY                                 a
                            c4l            o       6           o     o
                            ,;N            U                   F     U
      a
      o                                        i                         I

       3
                                           C                         u
                                                                     b
                                           tu       E
                     '4                            E                 AJ

                                           p        ft         e
                     v                                               b,
                            9E             &       fi          .2    h
       6             I                             o
                     n                                               1g
                     u      nv                     u           0
      ry             rq     4A             6       E           c     /$

       )
                            ,aa            E
                                                   a
                                                   0r
                                                   c
                                                               ;
                                                               c
                                                                     M
                                                                     e
                                                                                   b
      J              $      ils            6                   .c,   6
       I       t6s          a6             U                   IJ                  6
       !

       a)
      .!
                                                                             ro
               OJ;                                                           zB.
                                                                              c
       u
       A       E',                                                           g     a)

       {,                                          tr
                                                   o
                                                                             6     w
                                                                                   nt
      w                     b
                            4      &o              6                         b     6
                                                               q
       )      oJ     vl     q'     00              01
                                                   o-          .e.   o
              Vt                                                     co
              -      !t-l          "    --:....
                                                                             c!
                                                                             v.
              *      tt                                                      2



       &
       a
      EI
      ..*
Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 25 of 48 PageID #:25




              4
               '
              ;
              ,c
              a
                              .-..                .lr
                                                  IInE
                                         "
              7
              ,v                                  ro
              6)                                  e

              E!
                                                  E
              l!l              a'f,
              -t
              Nl
              dJl                                 G
              >l                                  LJ
              6l                                  6
              :t                                  u
                                                  J
              tt
              vl                    ll
              Ll
              >l
              e,t             A,Q                 U
                                  ,J
                                   'rE            l!
                                                  ,n
                                                  U

                                    a


                              u',r,
                                                  ll g
                                    a


                              ^t     ,a
                                                                    rI
                                                  o
                                         )A                         0
                                                  ,n
                                                  A
                                                                    I
                                    ,
                                                  !:ri-
                                                  ilx;
                                                  'lld  !
                              @     I
                                    I
                                                  aI
                                                  rl(/<
                                                  <\J.Y
                                                        c




      t
                                    I
      (.)                                         t)

      &C
                              {Y:"                uq
                              I r:t/          1
                                                  XC
                                '"''1:'/          {$
                                    I
                                                  o
      u                             I



      u                             t
      *                             1




                                                  th
      )                       9':.,
      J                                           '&   rl
      !                           "T              .av
      U
                        ()
                                                  rJ<
                        N           1




      *                 6t
                        a           I
                        r.J
                                                  l!
                              *;n
                                    1

      EI


      1)                .9                        o
                              t, .l:,3,t
      w       r         u
                        tu
                        ,     \.:"_t
                                              I   th
                                                  tr
               tr       4)
      )
      q       cg        uu
              afi
      0,
      6
      a
      EI
      r*
             Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 26 of 48 PageID #:26



Khan, Aftab

From:                Aftab Khan < aftab.khan @hcl.com   >
Sent:                Thursday, April 2, 2020 7:19 PM
To:                  Khan, Aftab
Subject:             I EXTERNAL ] Fw: My Separation Portal :: Login Credentials Details
Attachments:         2020 COBRA Rates.pdf; COBRA Participant Guide Jan 2018.pdf



I EXTERNAL   ]




From: Lynne Elliott <Lynne. Elliott@ hcl.com>
Sent: Thursday, April 2,2020 7:06 PM
To: Aftab Khan <aftab.khan@hcl.com>
Subject: RE: My Separation Portal :: Login Credentials Details

Hi Aftab,


I hope you received the email notification letter I sent you on March 24? Please check your hcl.com mailbox. I have
responded to your queries below.

Thanks
Lynne


From: Aftab Khan <aftab.khan@hcl.com>
Sent: Wednesday, April L,2020 9:13 PM
To: Lynne Elliott <Lynne. Elliott@ hcl.com>
Subject: Fw: My Separation Portal :: Login Credentials Details

Hi Lynne,

I hope this message finds you and your family well. I am following up in regards to the last correspondence
that I received from   HCL   portal.

See following concerns below:
    .    When will HCL Medical, Dental, and Eye insurance coverage end? Coverage willend April 30,2020
    .    When will Cobra insurance begin? How much willthe premium be? See attached
    .    I was told by HCL management resource team that they would be seeking other opportunities. What is
         the status in regards to that? As of today another position has not been located for you. Therefore,
         April 3, 2020, tomorrow will be your last working day with HLCA
    .    I was previously offered multiple opportunities from Baxter to be hired as a permanent employee.
         However, HCL had denied these opportunities due to HCL policy. I need to know moving forward that if
         Baxter and/or other corporations hire me any time after April 4,2020; what is the current HCL
         policy? There should be a 5 month separation before joining client.
    .    See screenshot below in regards to portal login, when would I be able to view other documentation?
         When will this portal be available? Post your last working day.
                Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 27 of 48 PageID #:27




From: EIS wfapps@hcl.com <ElS wfapps@hcl.com>
Sent: Wednesday, April 7,2020 9:30 AM
To: AFTABKHANASI F@YAHOO,COM <AFTABKHANASI F@YAHOO.COM>
Cc:Aftab Khan <aftab.khan@hcl.com>
Subject: My Separation Portal :: Login Credentials Details




 Dear Aftab Khan(51549161),

 Please find login credential for My Separation Portal that can be used post Last working day to acc€ss important document like Relieving letter, Experience
 letter, Full & final Settlement etc. Please note employee can access my separation port till last working through Myhcl.com only and post last working day
 employee has to use below mention Credential to access My separation portal.



 URL : https:iiwPl.myhcl.corn/MySeparation/Loeir/Ex-HCLitesLogin.asox


 Login ID : 51549161


 Password : RJltb#p8

 "You can view relevant document in my separation portal after Full & Final settlement as per the respective law ofland. You will receive separate mailer
 once document upload in portal. For India transferred employee resigning from Onsite can view relevant documents post their India F&F settlement only.
 Please obtain all the mandatory clearance on or before LWD and also settle all the dues ifany on or before 3 days before Last working day"



 Regards,
 My Separation Portal Admin



                              For my assistance regading EIS applications, please feel free to call ou Voice Helpdesk Nmber m per you region
                                                               You may click here to vicw the dial in nmben
                                                      In case ofmy issues/queries, you cm raise m SSD ticket on EIS.




                                                   read,   foruud, print, retain, copy or   disseminate this message or my part of   it

 DISCLAIMER:

The contents of this e-mail and any altachmeni(s) are confidential and intended for the named recipient(s) only. E-mail transmission is not guaranteed to be secure
or error-free as information could be intercepied. corrupted. lost. deslroyed, arrive late or incomplete, or may contain viruses in transmission. The e mail and its
contents (wilh or without referred errors) shall therefore not altach any liability on the origlnator or HCL or its affiliates. Views or opinions, if any, presented in this
email are solely those of the author and may not necessarily reflect the views or opinions of HCL or its affiliates. Any form of reproduction, dissemination, copying,
dtsclosure, modification, diskibution and / or publication of this message without the prior written consenl ol authorized representative of HCL is strictly prohibited.
lf you have received this email in error please delete it and notify the sender immediately. Before opening any email and/or attachments, please check them for
viruses and other defecls.
              Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 28 of 48 PageID #:28



Khan, Aftab

From:                 Khan, Aftab
Sent:                 Thursday, March 12,202010:27 AM
To:                   Arunachalam, Tamilnambi
Subject:              FW: PIP fir Aftab Kahn-Progress Update
Attachments:          Performance lmprovement Plan Non Sales AK.docx.pdf



HiTamil,
Please see following. I would like you   to include you in this email communication   as you are resource manager   for   HCL
onsite.

Thanks    !


Best Regards,
Aftab Khon
RegulatoryAffairs, EU MDR Labeling
Aftab khan@baxter.com
224-270-6146
Tieline:8855145


 Haxtx
Baxter Healthcare Corporation
1 Baxter Pkwy, Deerfield, lL 60015


From: Khan, Aftab
Sent: Thursday, March L2,2O2O 10:16 AM
To: Belmont, Michael <michael_belmont@baxter.com>
Subject: FW: PIP fir Aftab Kahn-Progress Update

HiMike,
Update: Yesterday I tried to reach out to Prakash multiple time. I need to review and establish guideline with him about
Employee lmprovement Plan for each delivery task time and date.

                    and verifying any information with me, I received feedback back from Prakash




Prakash was very angry on me without any obvious reason. Least I could say that his attitude and wordings were very
negative and unprofessional towards me. Prakash also said that he should not be assign as a Supervisor for this
Performance lmprovement Plan.

lf possible, I request please appoint another supervisor if Prakash is not willing to work with me. After all, we are all one
team and want to be successful!
I appreciate. Thanks!



Best Regards,
Aftab Khon
Regulatory Affairs, EU MDR Labeling
Aftab   khan@baxter.com
                                                               1
             Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 29 of 48 PageID #:29


224-270-6146
Tieline:8856146


 fraxW
Baxter Hea lthcare Corporation
L Baxter Pkwy, Deerfield, lL 60015


From: Belmont, Michael
Sent: Tuesday, March L0,2O2O 12:15 PM
To: Lynne Elliott <Lynne. Elliott@hcl.com>
Cc: Chapain, Prakash <prakash chapain@baxter.com>; Khan, Aftab <aftab khan@baxter.com>
Subject:   PIP   fir Aftab Kahn

Hi Lynne,

Please see the attached Performance Improvement Plan for Aftab Kahn (signed). Prakash and I reviewed our
expectations with him this morning. He will be evaluated on a weekly basis over the next 4 weeks. After each
evaluation I will send you the correspondence.

Thank vou,

Mike Belmont
Regional Director, EU MDR
HCL America/Baxter
michael belmont@baxter.com
1.224.270.3914
             Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 30 of 48 PageID #:30



Khan, Aftab

From:                 Khan, Aftab
Sent:                 Thursday, March 12, 2A20 10:16 AM
To:                   Belmont, Michael
Subject:              FW: PIP fir Aftab Kahn-Progress Update
Attachments:          Performance lmprovement Plan Non Sales AK.docx.pdf



HiMike,
Update: Yesterday I tried to reach out to Prakash multiple time. I need to review and establish guideline with him about
Employee lmprovement Plan for each delivery task time and date.

Without reviewing and verifying any information with me, I received feedback back from Prakash                  comments;




Prakash was very angry on me without any obvious reason. Least I could say that his attitude and wordings were very
negative and unprofessionaltowards me. Prakash also said that he should not be assign as a Supervisor for this
Performance lmprovement Plan.

lf possible, I request please appoint another supervisor if Prakash is not willing to work with me. After all, we are all one
team and want to be successful!
I appreciate. Thanks!




Best Regards,
Altab Khan
Regulatory Affairs, EU MDR Labeling
Aftab khan@baxter.com
224-270-6746
Tieline:8856146




Baxter Healthcare Corporation
1 Baxter Pkwy, Deerfield, lL 600L5


From: Belmont, Michael
Sent: Tuesday, March L0,2020 12:L5 PM
To: Lynne Elliott <Lynne. Elliott@ hcl.com>
Cc: Chapain, Prakash <prakash_chapain@baxter.com>; Khan, Aftab <aftab_khan@baxter.com>
Subject: PIP fir Aftab Kahn

Hi Lynne,

Please see the attached Performance Improvement Plan for Aftab Kahn (signed). Prakash and I reviewed our
expectations with him this morning. He will be evaluated on a weekly basis over the next 4 weeks. After each
evaluation I will send you the correspondence.

Thank you,
                                                              1
          Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 31 of 48 PageID #:31



Mike Belmont
Regional Director, EU MDR
HCL America/Baxter
michael belmont@baxte r.com
1.224.270.3914
            Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 32 of 48 PageID #:32




                                 w*wa* ry*r *w*w' w eiu *t                                     ffiffi*
                           PERFORMANCE IMPROVEMENT PLAN (PIP)
                                 (TO BE PLACED IN EMPLOYEE'S PERSONNEL FII-E)




                                                        Emplol'ee      ID#:           51 549'1   6l                Date: 03/0912020
                                                                                                                                                        i
                                                                                                                                                        I

                                                                                                                                                        i
                                                                                                                                                        I

                                                                                                                                                        :
                                                                                                                                                        :




Position: Technical Lead                                Client: Baxter Healthcare                                  citr+StaG tiierti"ta,.it,




               Objectivcl Coals need to be SIll,A,RT (Specific, Fleasurable, Attainable, Rerllstlc, Timely)

       It is expacted that the employee wlll show Imrnediate and sustained improved performance in all
       areas whlle on the PIP and maintaln after completlon



         Concrrn Arca             G;;i            idiraro" i
                                                               -   itoii   ;iii
                                         sot'rg
                                                           1       emPloyee
                                                          i        rneet the
                                                             ." *-o-e-l-l^"
                                                         ^; Employee
                                  Resource willbe          :
                                  able to work             1 willcreate           a
           Delivery of proiect    independently to         i self-                                                                        form will
           deliverables
                                  deliver EU MDR               improvement                                                                be created
                                  Labeling                     pian and                                                                   and
                                  Requirements and             implement it               Duration taken                                  utilized to
                                  Label Redl!nes                                          to complete task                                capture
                                                                                          (Rating of 1-5; 1                               quality and
                                                           t                              9e-il,-s- !s, r"-ss-$")- " ..   "
                                  Resource will be             Employee                   Number of times
           Ownership of           able to work                 willcreate         a       resource reached
           proiect
                                  independently to             self-                      out to other
           deliverables
                                  deliver outputs              irnprovement               resources for
                                  without support              plan and                   support willbe
                                  from colleagues              implement it               tracked (Rating
                                                                                          of 1-5; t being
                                                                                          high colleague
                                                                                          support)
  Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 33 of 48 PageID #:33




                                                                           "#pi;y;;
3,   Technical Aptitude
                             Resource witl have          Employee                         *il[;   4 waeks               A technical
                             no challenSes               will create   a   assessed for           duration/check        asseSsment
                             utilizing necessary         self-             technical              in weekly             form witl
                             tools to support            improvement       aptitude in a live                           be created
                             the project needs           plan and          settin$    a                                 and
                                                         implement it      problem might                                utilized
                                                                           also be
                                                                           presented, and
                                                                           employee will
                                                                           need to
                                                                           walkthrough a
                                                                           solution; strategy
                                                                           and quality will
                                                                           be assessed;
                                                                           Resource might
                                                                           be asked to
                                                                           perform variety
                                                                           of tasks to Bauge
                                                                           needed technical
                                                                           s_l.lgn8tl.t




4aitrlisgrl$gyfJ$,s-9;_q,gm-gr_eg!{,oyg$l!i
 i fgll_o1 qit Pi"s-9"u$iqp p_ate; 3:f-li?0



Employee Signnture:
Date:




*xr-*ip"-q/-s:,rg-vi'*o"r"9-o-t!Ltlsg-!-i9v""p"rg"l!i_
 i .-{-oJls}.'- -q}i" Dbspsrqr. D s[et l il!:20                                                               -.-.'..'...-.,.,-.".,




Employee Signature:
Date;
     Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 34 of 48 PageID #:34




                                                                                                          I



i-----]
                                                                                                          I



                                                                                                          i
                                                                                                          I
                                                                                                          I

Employee Signature:
Date:



4r*-rsire"r/"-s-sr-gry!!gr-9e"rr"Bp-[i^{-q:enll)-
 i rg[op' u;i D_!_s_9119-s_i9g DrlS i. l !7" : tlq
 l




Employee Signnture:-
Date:


HR Comrnent
 Final f)isculsion Datel
 Recommendrtion:




I acknowledge receipt of this pertbnnance improvement plan an<l that its eontenrs have been discussed
with me. I undcrstand that my signature cloes rrot necessarily indicate flgr€enrent. Failure to improve
performatrce as indicated by nbove plan nray lead to further chsciplinary action up to and including
termination.


Errrployee   n{ame: A {'I'*      0     ki   l-l   d   t
Signature: A-. li-, !1x:*-*                                                        oare:*-g")    I-t**tA:A"


                                                                                   ,n., .?gl      1o   I7o    to
HR Name:
Signature:                                                                         Datel
      Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 35 of 48 PageID #:35


 ttct*irmEllxc.
 l!   rub$dirry ol ll0t   ltCtril0t06fg ti0.l
      3f,lhlrgro   Arrnue,   Snntwb, [dlhrnir S4{t65 U.$'l'
      Id:   {08 }33 0480     frr:41[   r330182
      wwrv.lrltr&rul!
 ww*.hlin


March 24,2020


Aftab Khan
Employee Code:                   51 5491 61




Dear Aftab,

We are making our best efforts to identify another position that may be a match for your skills
and experience. lf a position isn't located for you, this letter is to notify you that, your
assignment with HCL America lnc (HCLA) will be terminated as per .At Will' employment
effective April 3, 2020.

Your full and final check will include hours submitted on your timesheet through your last day
of work April 3, 2020, any accrued unused vacation hours including 2week notice pay.

Your final check will be wired to the bank account we have on file for you. You are required to
return all HCLA and client assets including any access cards by close of business April 3,
2020.

Please advise us of any address change you wil! make between now and year end to ensure
the delivery of your W-2 statements.

lf you have elected medical coverage, then coverage will be effective till date   April 30,2020.
HCL's lnsurance Company will send you COBRA details subsequently.

Sincerely,

.4qze       €uar

Lynne Elliott
HR
HCL America Inc.




                                                                 T{EL
     Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 36 of 48 PageID #:36




RE: Charging Aftab Khan Position Statement Rebuttal

EEOC Charge No. 556-2020-00504 ("Charge")

Dear Ms. Harris:

Aftab Khan appreciates the opportunity to respond to HCLA ("Respondent Party").
Regarding charge of employment discrimination based on age.

No. 1, HCLA recorded incorrect legal last name for charging party. HCLA may not have
the correct person, there is no reason to believe and consider this positioning statement
as valid (needs to provide proof).

No. 2, I disagree with HCLA's positioning statement because it is not relevant to the
charge filed. My charge (No. 556-2020-00504) with the Equal Employment Opportunity
Commission (EEOC) was defined as "employment discrimination based on age". '

No. 3, HCLA's response provides no support whatsoever regarding age discrimination.
Charging Party (Aftab Khan) denies the HCLA response. HCLA positioning statement
should be dismissed due to no factual supporting documents provided to defend this
age discrimination charge.

                                           Factual Summary

No. 4, I agree with the job description that HCLA provided. However, it is very vague
and generic in correlation to the actualjob responsibility.

No. 4-1, I started my employment with HCLA approximately (approx.) February 2015.
My first starting position was as a UD! (Unique Device ldentification) Specialist.
Throughout that role, I was providing Global Trade ltem Number (GTIN) labels and
supporting the team in preparation of Global Unique Device ldentification Database
(GUDID) submission for Class-ll Life Sustaining (LS) Devices [see Exhibit 1].
Throughout this role, I was meeting and exceeding my job responsibilities. ln addition,                    I

was praised by Baxter lnternational (Client) team of 6 members for managing the
project. I was able to deliver client services within a timely manner [see Exhibit 2].


1) Age discrimination involves treating an apllicant or employee less favorably because of his or her age.
The Age Discrimination in Employment Act (.\DEA) forbids age discrimination against people who are
age 40 or older. lt does not protect workers under the age of 40, although some states have laws that
protect younger workers from age discrimination. lt is not illegal for an employer or other covered entity to
favor an older worker over a younger one, even if both workers are age 40 or older. Discrimination can
occur when the victim and the person who inflicted the discrimination are both over 40.'
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 37 of 48 PageID #:37




No. 5, I was promoted to the Quality Engineer role approx. in November 2015.
Throughout that role, I assisted in the assessment of the risk associated with device
failure modes and nonconformances issues. Specifically, determine the need for Field
Corrective Action (FCA), and CAPA. At that point, I was an HCLA employee for almost
a year. A year later (2016), I was approached by Baxter lnternational quality
management about the prospect of joining their permanent team. However, HCLA had
blocked and refused to honor the clients' request. This was an opportunity for me to
become a direct Baxter lnternational employee.

A statement was provided from Baxter lnternational HR, 'HCLA is firm in its positioning
with conversions/solicitation and as a result, your employer will not release you to
pursue open roles within Baxter." Proof needs to be provided by HCLA regarding
resource employee transitioning to client employee policy. Please interview HCLA
managers (TamilnambiArunachalam and Arokia Pranesh Kanna Sorimuthu) who were
corresponding with Baxter lnternational about this prospect.

No. 5-1, While I was working as a Quality Engineer, I assisted HCLA to refer new
resources for the quality department. Even though they didn't honor my future
opportunities to become a Baxter employee. I still went out of my way to support HCLA
and used my connections to refer more resources for the client (Baxter lnternational). I
did this to enable HCLA and the department to be more successful.

No. 6, I was promoted and transferred over to a new project called EU MDR in
September 2017. During that position, I supported the project throughout various
business segment towers. Roles include clinical evaluator, technical documentation
specialist, economic operator specialist, and regulatory affair compliance. I worked on
this project for the remaining of my tenure until I got terminated.

No. 7, On July 2019,1 held my last assigned role within the EU MDR project as a
Quality Regulatory Compliance Labeling Specialist. Starting in November 2019, I was
subjected to age related comments on multiple occasions.

No. 8, My last assignment was with the Baxter Team Labelling Group.

No. 8-1, I disagree with HCLA's statement regarding training. I was assigned to work
with the HCLA's team manager, Parkash Chapain. Parkash Chapain did not provide
formal training processes and any documentation that would support me to fulfill the role
whatsoever [see Exhibit 3]. HCLA needs to provide documents regarding training
processes that coincide with Baxter lnternational training. This evidence would provide
that consistency is present between both companies.

No. 8-2, I disagree with HCLA's Exhibit 3 regarding their comments. These comments
are fabricated, and I find them to be offensive. These exhibit was provided from HCLA
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 38 of 48 PageID #:38




and not the actual project client (Baxter lnternational). This was a total setup by HCLA.
My co-workers were under the age of 30, new college graduates, and Non-US Citizen's
receiving preferential treatment. Please interview EU MDR Baxter International
personnel who I worked in direct collaboration with this project [see Exhibit 4].

No. 8-3, Baxter Team Labelling Group was assigned tasks to certain product families
individually. These were different from one another's assignment responsibility. Team
members would communicate directly with their respective product owners.
Collaboration between Baxter Team Labelling Group was at a bare minimum.

No. 8-4, There was lack of communication within the leadership from HCLA
management on this project assignments. HCLA project managers Prakash Chapain
and Michael Belmont lacked technical knowledge. They failed to carry the instructions
from client (Baxter lnternational) and convey information to the labeling team. lt put the
entire labeling team in a chaotic and awkward situation.

Prakash Chapain as a direct manager did not lead us properly on Labeling
Requirements Specification (LRS) regarding GAP remediations (to develop new
requirernents).

It proves there was inconsistency within the leadership and no guidance from project
managers to me and the labeling team. At the beginning of the project assignment,
Prakash Chapain told the labeling team that he had no knowledge about this
assignment. He was not even able to identify general terms within the project. He kept
on arguing over and over with me and team members. He told us that they should work
with their respective Product owners and refer to other Subject Matters Experts.
Prakash stated, "Do not come to me and ask questions about this assignment". Even
though he was the team leader, Prakash Chapain openly admitted that he had no
technical knowledge for this project [see Exhibit 5].

No. 8-5, Michael Belmont was the project lead for EU MDR. However, he was never
involved in any of my meetings or assignments. He never led me or the team on this
project and lacked communication. He never attended our cross functionalteam
meetings whatsoever. Since he never was in touch with the projecUmeetings, how was
he able to evaluate my performance review? How could he develop a "Performance
lmprovement Plan" (PlP) without any email correspondences and attending cross
functionalteam meetings? He failed to schedule any one-on-one meetings until he
created the PIP on March gth,2O2O. That's the only time t had correspondence with him
regarding this project [see Exhibit 6]:

No. 9, HCLA in their response failed to mention that during this time I went through a
head-on collision car accident on February 12th, 2O2O [see Exhibit 7]. I was transported
to the Northwestern Medicine Lake Forest Hospital emergency room [see Exhibit 8].
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 39 of 48 PageID #:39




No. 9-1, I communicated my accident with HCLA management immediately [see Exhibit
91. During my recovery, I utilized my Personal-Time-Off (PTO) Vacation. HCLA does not
have any medical or sick leave for their employees. HCLA employees have only one
choice, to use Personal-Time-Off (PTO) Vacation. HCLA needs to provide their Sick
leave policy to EEOC.

No. 9-2, The age discrimination situation escalated further after my car accident.
Prakash Chapain started to harass me about my PTO leave request [Exhibit 10] on
February 27th,2020. When I requested my PTO, it was approved by Cheryl Bork
(Subject Matters Expert) and Prakash Chapain. However, Prakash Chapain forgot to
communicate this with other team members. He overlooked the correspondence and
created an awkward situation towards HCLA and Baxter lnternational upper
management. Additionally, he made me look incompetent in front of other team
members and upper management (HCLA and Baxter lnternational). Until he was
reminded by Subject Matters Expert (Cheryl Bork) about me taking a sick day to attend
a doctor's appointment. A trickle effect started to happen at work. Keep in mind, during
my S-year tenure I never called in sick (not even once).

No. 10, During my accident recovery (March 6th, 2020; I was approached by my
manager (Michael Belmont) and was notified that lwill be placed on "Performance
lmprovement Plan".

No. 10-1 , The plan was established on March gth, 2020 (acknowledged March 1Oth,
2020) and was supervised by Prakash Chapain. I approached the appraiser/supervisor
Prakash Chapain in the corridor of the cafeteria, he was avoiding my emails and calls. I
was forced to meet him within a public setting to discuss the follow-up process. He told
me, "Consider yourself out from HCLA. You are not going to make it. Performance
lmprovement Plan (PlP) is just a stage show." Prakash Chapain also admitted that he
had no technical skills and that he was not even qualified to be an appraiser for
Performance lmprovement Plan ("PlP"). Alluding to the decision of my termination had
been pre-determined [See Exhibit 11].

After that conversation, throughout rest of the day I was tremendously upset. The next
morning, I documented and immediately communicated with Michael Belmont [see
Exhibit 121, Human Resource Manager Lynne Elliott [Exhibit 13], and with onsite
Resource Manager Tamilnambi Arunachalam [see Exhibit 14].

No. 10-2, After returning from the doctor appointment on March24th,2O2O,lwas
supposed to review the "Performance lmprovement Plan (PlP)" once a week from
March 1}th,2O2O with an update untilApril 7th,2O2O. This was supposed to take place
with my manager, Prakash Chapain. However, none of the weekly updates took place
for the Performance !mprovement Plan (PlP).
        Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 40 of 48 PageID #:40




No. 10-3, I was supposed to review the "Performance lmprovement Plan (PlP)" with my
manager, Prakash Chapain. However, that did not take place at all. lnstead, I was told
verbally by Michael Belmont and emailed by Lynne Elliot that "you have 2 more weeks
before your assignment will be terminated on April 3rd,2020 [Exhibit-15]."

No. 10-4,1had concerns about the termination letter that was forwarded to me and then
I questioned the following items before my termination (April 1"t, 2020) to HR manager
(Lynne Elliot) [see Exhibit 16]:
'1) |
    questioned, "l was told by HCL management resource team that they would be
seeking other opportunities. What is the status in regards to that?" Lynne Elliot replied,
"As of today another position has not been located for you. Therefore, April 3,2020,
tomorrow will be your last working day with HLCA."

2) I questioned, "l was previously offered multiple opportunities from Baxter to be hired
as a permanent employee. However, HCL had denied these opportunities due to HCL
policy. I need to know moving fonrard that if Baxter and/or other corporations hire me
any time after April 4,2020; what is the current HCL policy?" Lynne Elliot replied, "There
should be a 6-month separation before joining client."

lnstead, HCLA terminated me on April 3'd, 2020. Never committed to their plan for
"finding me a new role within a HCLA client". ln addition, I was prohibited and restricted
to seek new opportunities within Baxter lnternational for the next 6 months. What is the
HCLA separation and rejoining client policy? Respondent (HCLA) is changing the focus
from "age discrimination" charge to other non-related items.

No. 11, Throughout my tenure I initiated annual performance reviews. However, I never
received feedback on any of them.

No. 11-1, Throughout my S-year tenure at HCLA my annual performance reviews were
initiated but never were finalized. I was never ever placed on Performance lmprovement
Plan (PlP) until March 1Oth, 2020.

Idon't understand how an annual performance review can be conducted without
discussion, feedback, and collaboration [see Exhibit-171.

No. 11-2, HCLA does not complete their annual performance reviews. !n return, it allows
them to not provide raises and compensation in correlation to performance.

Clearly, I was accused and discriminated for something I did not commit. The
Performance lmprovement Plan (PlP) was never completed and agreed upon. The
decision was pre-determined, and PIP was a setup to cover age discrimination charge.
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 41 of 48 PageID #:41




                                 Brief Legal Summary
       I disagree with Respondent Party's (HCLA) Brief Legal Summary. I met all the
requirements needed to establish a prima facie case for age discrimination under the
Age Discrimination in Employment Act. I meet the following: one must show (1) that
they were members of a protected age class; (2) that they were discharged; (3) that
they were qualified for the position they held; and (4) they were replaced by a younger
worker.

       I meet all the requirements for an age discrimination claim:

       (1) ! am over the age of 40.

       (2) I was discharged unlaMully due to my age.

       (3) I was clearly qualified and performing my duties over my S-year tenure.

       (4) I was replaced by a younger worker that is a Non-US Citizen within HCLA. My
replacement was younger, lacked the skills you were expected to possess to maintain
your performance expectations. HCLA preferred younger, H1 visa workers over older
US citizens. I was a trainer/mentor to the younger employees and training them how to
communicate and set up meetings with Baxter clients. I had been used by HCLA as a
"middle HR man" to the foreign workers because of their accent barrier.

                                       Gonclusion
Respondent (HCLA) is changing the focus from "age discrimination" charge to other
non-related items. HCLA never provided any valid reason regarding my age
d iscrim ination charge.


Respondent HCLA never reviewed my annual performance for the year of 2019-2020.
Additionally, the "Performance lmprovement Plan (PlP)" was never followed through by
the appraiser (not even a single task was completed).

Furthermore, I was restricted to seek other opportunities within Baxter lnternational.
Recently, ! was approached by Baxter lnternational managers about the prospect of a
new opportunity which was restricted and blocked because of this policy by HCLA.

For that reason, Respondent HCLA should fully be held responsible and charged for
unlawful termination based on age discrimination.

Should you have any additionalfurther questions or requests, please bring that
correspondence to my attention.
     Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 42 of 48 PageID #:42




Best Regards,

Aftab Khan




Exhibit List:

1) Resume
2) Letter
3) Email
4) EU MDR Team
5) Email
6) PrP
7) Photos
8) Medical Letter
9-14) Emails
15) Termination Letter
16) HR Email
1 7) Annual Performances
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 43 of 48 PageID #:43




RE: Charging Aftab Khan Position Statement Rebuttal

EEOC Charge No. 440-2021-01663 ("Charge")

Dear Ms. Harris:

Aftab Khan appreciates the opportunity to respond to HCL America ("Respondent
Party"). Regarding charge of discrimination based on national origin.

                                   Factual Summary

No. 1, HCLA provided irrelevant company summary related to Charging Party ("Aftab
Khan"). Charging Party provided services for client Baxter lnternational in regards to
med ical device/pharmaceutical healthcare.

No. 1-2, Respondent Party ("HCLA') provided an inauthentic document (Exhibit A).
Charging Party did not acknowledge and sign this policy. Charging Party rejects this
policy document. Respondent Party needs to provide an authentic document with a
signature.

No.1-3, Respondent Party provided inaccurate co-worker and employee list. Charging
Party recognizes the following employees: Aayushi Kasliwal (lndian), Kunal Patel
(lndian), Krutal Patel (lndian), and Shraddha Parmar (lndian). However, Respondent
Parly failed to accurately identify project leads' (Prakash Chapain) national origin. Why
had HCLA failed to identify or recognize the project lead's (my direct report for this
assignment) identity? Additionally, Respondent Party failed to provide the names of two
other direct co-workers (Mohammed Ahmed (!ndian) and Chitti Babu (lndian)). During
my tenure, they were given first priority to transfer to another assignment in Q4 20191Q1
2020 due to their national origin being lndian. However, I was not given any opportunity
or consideration to be transferred. Furthermore, Krutal Patel (lndian) was transferred
from another assignment to the current assignment. This is a common practice within
HCLA to transfer H1-Visa/lndian employees and neglect US Citizen/"American"
employees. Provide supporting documentation to prove otherwise [see Exhibit 1].

No. 1-4, I disagree with HCLA's positioning statement because it is not relevant to the
charge filed. My charge (No. 440-2021-01663) with the Equal Employment Opportunity
Commission (EEOC) was defined as "national origin".

No. 2, HCLA is changing the claim of discrimination based on national origin to job
performance. Respondent Party provided inaccurate information regarding training
services. No training modules were assigned in regards to the specific role/assignment.
Provide original list of signed documents regarding which training was provided, when
was that training initiated, and when it was completed.
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 44 of 48 PageID #:44




No. 2-1, I started my employment with HCLA approximately (approx.) February 2015.
My first starting position was as a UDI (Unique Device ldentification) Specialist.
Throughout that role, I was providing Global Trade ltem l.lumber (GTIN) labels and
supporting the team in preparation of Global Unique Device ldentification Database
(GUDID) submission for Class-ll Life Sustaining (LS) Devices [see Exhibit 2].
Throughout this role, I was meeting and exceeding my job responsibilities. ln addition,      I

was praised by Baxter lnternational (Client) team of 6 members for managing the
project. I was able to deliver client services within a timely manner [see Exhibit 3].

No. 2-2, I was promoted to the Quality Engineer role approx. in November 2015.
Throughout that role, I assisted in the assessment of the risk associated with device
failure modes and nonconformance issues. Specifically, determine the need for Field
Corrective Action (FCA), and CAPA. At that point, I was an HCLA employee for almost
a year. A year later (2016), I was approached by Baxter lnternational quality
management about the prospect of joining their permanent team. However, HCLA had
blocked and refused to honor the clients' request. This was an opportunity for me to
become a direct Baxter lnternational employee.

A statement was provided from Baxter lnternational HR, "HCLA is firm in its positioning
with conversions/solicitation and as a result, your employer will not release you to
pursue open roles within Baxter." Documentation needs to be provided by HCLA
regarding resource employee transitioning to client employee policy.

No. 2-3, While I was working as a Quality Engineer, I assisted HCLA to refer new
resources for the quality department. Even though they didn't honor my future
opportunities to become a Baxter employee. I still went out of my way to support HCLA
and used my connections to refer more resources for the client (Baxter lnternational). I
did this to enable HCLA and the department to be more successful.

No. 2-4, I was promoted and transferred over to a new project called EU MDR in
September 2017. During that position, I supported the project throughout various
business segment towers. Roles include clinical evaluator, technical documentation
specialist, economic operator specialist, and regulatory affair compliance. I worked on
this project for the remaining of my tenure until I got terminated.

No. 2-5, There was lack of communication within the leadership from HCLA
management on these project assignments. HCLA project managers Prakash Chapain
and Michael Belmont lacked technical knowledge. They failed to carry the instructions
from client (Baxter lnternational) and convey information to the labeling team. lt put the
entire labeling team in a chaotic and awkward situation.
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 45 of 48 PageID #:45




No. 2-6, Prakash Chapain as a direct manager did not lead us properly on Labeling
Requirernents Specification (LRS) regarding GAP remediation (to develop new
requirements).

No. 2-7, lt proves there was inconsistency within the leadership and no guidance from
project managers to me and the labeling team. At the beginning of the project
assignment, Prakash Chapain told the labeling team that he had no knowledge about
this assignment. He was not even able to identify general terms within the project. He
kept on arguing over and over with me and team members. He told us that they should
work with their respective Product owners and refer to other Subject Matters Experts.
Prakash stated, "Do not come to me and ask questions about this assignment". Even
though he was the team leader, Prakash Chapain openly admitted that he had no
technical knowledge for this project.

No. 2-8, Michael Belmont was the project lead for EU MDR. However, he was never
involved in any of my meetings or assignments. He never led me or the team on this
project and lacked communication. He never attended our cross functionalteam
meetings whatsoever. Since he never was in touch with the projecUmeetings, how was
he able to evaluate my performance review? How could he develop a "Performance
lmprovement Plan" (PlP) without any email correspondences and attending cross
functional team meetings? He failed to schedule any one-on-one meetings until he
created the PIP on March gth, 2020. That's the only time I had correspondence with him
regarding this project [see Exhibit 4].

No. 3, HCLA is changing the claim of discrimination based on national origin to
performance improvement plan procedure. HCLA provided ambiguous Performance
lmprovement Plan ('PlP") date (March 10,2010).

No. 3-1, Throughout my tenure I initiated annual performance reviews. However, I never
received feedback on any of them [Exhibit 5].

No. 3-2, Throughout my S-year tenure at HCLA my annual performance reviews were
initiated but never were finalized. I was never placed on Performance lmprovement Plan
(PlP) until March 10th, 2020.

No. 3-3, Performance lmprovement Plan was established on March gth, 2O2O
(acknowledged March 1}th, 2O2O) and was supervised by Prakash Chapain. I
approached the appraiser/supervisor (Prakash Chapain) multiple times. However, he
failed to respond to calls and emails. I was forced to meet him within a public setting
(corridor of the cafeteria) to discuss the follow-up process. He told me, "Consider
yourself out from HCLA. You are not going to make it. Peformance lmprovement Plan
(PlP) is just a stage show." Prakash Chapain also admitted that he had no technical
skills and that he was not even qualified to be an appraiser for Performance
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 46 of 48 PageID #:46




lmprovement Plan ('PlP"). Alluding to the decision of my termination had been pre-
determined due to my national origin. [See Exhibit 6 & 7].

No. 3-4, Respondent Party provided a document which was never shared and signed to
begin with. Provide original, signed document for Feedback Session One. Again, this is
another clear example of Prakash Chapain and Michael Belmont being unqualified to
lead a team or Performance lmprovement Plan ("PlP").

No. 4, HCLA is changing the claim of discrimination based on national origin to job
performance.

No. 4-1, Charging Party rejects Exhibit D (email from Cheryl Bork) from Respondent
Party.

No. 4-2, Cheryl Bork email was sent out on March 12,2020 while I was placed on
Performance lmprovement Plan ("PlP") on March 10,2020. Cheryl Bork was not my
direct reporting manager. My Baxter reporting Business Unit managers were Larry Little,
Jeff Barningham, Larry Dribin, and Todd Carmody.

No. 5, HCLA is changing the claim of discrimination based on national origin to job
performance term ination.

No. 5-1, I had concerns about the termination letter that was fonrvarded to me and then      I

questioned the following items before my termination (April 1"1, 2020) to HR manager
(Lynne Elliot) [see Exhibit 8 & 9].

       1) I questioned, "l was told by HCL management resource team that they would
       be seeking other opportunities. What is the status in regards to that?" Lynne
       Elliot replied, "As of today another position has not been located for you.
       Therefore, April 3,2020, tomorrow will be your last working day with HLCA."

       2) I questioned, "! was previously offered multiple opportunities from Baxter to be
       hired as a permanent employee. However, HCL had denied these opportunities
       due to HCL policy. I need to know moving forward that if Baxter and/or other
       corporations hire me any time after April 4, 2020; what is the current HCL
      policy?" Lynne Elliot replied, "There should be a 6-month separation before
      joining client."

Provide supporting documentation for the job search conducted by HCLA HR Manager
(Lynne Elliot). I was never provided any information in regards to another job search for
a transfer within HCLA.

lnstead, HCLA terminated me on April 3'd, 2020. Never committed to their plan for
"finding me a new role within a HCLA client". ln addition, I was prohibited and restricted
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 47 of 48 PageID #:47




to seek new opportunities within Baxter lnternational for the next 6 months. What is the
HCLA separation and rejoining client policy? Respondent (HCLA) is changing the focus
from "national origin discrimination" charge to other non-related items.

No. 5-2, During my tenure, H1-Visa/lndian employees were being transferred on
numerous occasions to different projects, departments, and other companies. However,
I was neglected by HCL Management and HR Manager Lynne Elliot due the decision
being predetermined because of being a US Citizenf'American". Provide documentation
of where HCLA conducted a job search for my placement.

                                   Brief Legal Summary
       I disagree with Respondent Party's (HCLA) Brief Legal Summary. I met all the
requirements needed to establish a prima facie case for national origin discrimination
under the Civil Rights Act of 1964.1 meet the following: one must show national origin
discrimination an employee must demonstrate that (1) the employee belongs to a
protected class; (2) the employee was qualified for the job; (3) the employee was
subject to an adverse employment action despite being qualified; and (4) the action took
place under circumstances that raise an inference of discriminatory action, such as
when a similarly situated person not of the protected class is treated more favorably.

       I meet   allthe requirements for a national origin discrimination claim:
       (1) Respondent Party accepts I belong to a protected class.

       (2) I was discharged unlawfully due to my national origin. During my tenure,   I

received positive feedback from client.

      (3) I was clearly qualified and performing my duties over my S-year tenure. I was
promoted multiple times during my tenure.

       (4) I was replaced by a H1-Visa/lndian employee within HCLA. HCLA preferred
lndian, H1 visa workers over "American", US citizens. I was a trainer/mentor to the H1-
Visa/lndian employees and training them how to communicate and set up meetings with
Baxter clients. I had been used by HCLA as a "middle HR man" to the foreign workers
because of their accent barrier.

                                         Conclusion
Respondent (HCLA) is changing the focus from "national origin discrimination" charge to
other non-related items. HCLA never provided any valid reason regarding my national
origin discrimination charge.
    Case: 1:21-cv-04827 Document #: 1 Filed: 09/13/21 Page 48 of 48 PageID #:48




Respondent HCLA never reviewed my annual performance for the year of 2019-2020.
Additionally, the "Performance lmprovement Plan (PlP)" was never followed through by
the appraiser (not even a single task was completed).

Furthermore, I was restricted to seek other opportunities within Baxter lnternational.
During my tenure, I was approached by Baxter lnternational managers about the
prospect of a new opportunity which was restricted and blocked because of this policy
by HCLA.

For that reason, Respondent HCLA should fully be held responsible and charged for
unlaMul termination based on national origin discrimination.

Should you have any additional further questions or requests, please bring that
correspondence to my attention.



Best Regards,

Aftab Khan


Exhibit List:

1) EU MDR Team
2) Resume
3) Client Appreciation Letter
4) PrP
5) Annual Performances
6) Email
7) Email
8) Termination Letter
9) HR Email
